


110 HR 5970 IH: Belarus Democracy Reauthorization Act of

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5970
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Smith of New
			 Jersey (for himself, Mr. Hastings of
			 Florida, Mr. McIntyre,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. McCotter,
			 Mr. Pallone,
			 Mr. Holt, Mr. Shimkus, Mr.
			 McGovern, and Mr. Davis of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on the
			 Judiciary and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Belarus Democracy Act of 2004 to reauthorize
		  that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Belarus Democracy Reauthorization Act of
			 2008.
		2.Amendments to
			 reauthorization of the Belarus Democracy Act of 2004The Belarus Democracy Act of 2004 (Public
			 Law 109–480; 22 U.S.C. 5811 note) is amended—
			(1)in section
			 2—
				(A)in paragraph (1),
			 by striking the Republic of; and
				(B)by striking
			 paragraphs (3) through (11) and inserting the following new paragraphs:
					
						(3)The Government of Belarus has subjected
				thousands of pro-democratic political activists to frequent harassment,
				beatings, and jailings, particularly as a result of their attempts to
				peacefully exercise their right to freedom of assembly and association.
						(4)The Government of Belarus has attempted to
				maintain a monopoly over the country's information space, targeting independent
				media, including independent journalists, for systematic reprisals and
				elimination, while suppressing the right to freedom of speech and expression of
				those dissenting from the regime of Aleksandr Lukashenka.
						(5)The Government of
				Belarus has mounted a systematic campaign of harassment, repression, and
				closure of nongovernmental organizations, including independent trade unions
				and associations of entrepreneurs, and this crackdown has created a climate of
				fear that inhibits the development of civil society and social solidarity.
						(6)The Government of
				Belarus has increasingly subjected leaders and members of ethnic and religious
				minorities to harassment, including the imposition of heavy fines, denying
				permission to meet for religious services, prosecutions, and jail terms for
				activities in the practice of their faith.
						(7)The Government of
				Belarus has attempted to silence dissent by persecuting human rights and
				pro-democracy activists with threats, firings, expulsions, beatings and other
				forms of intimidation, and restrictions on freedom of movement and prohibition
				of international travel.
						(8)The President of
				Belarus, Aleksandr Lukashenka, has established himself in power by
				orchestrating an illegal and unconstitutional referendum that enabled him to
				impose a new constitution, abolishing the duly-elected parliament, the 13th
				Supreme Soviet, installing a largely powerless National Assembly, extending his
				term in office, and removing applicable term limits.
						(9)The Government of
				Belarus failed to make a convincing effort to solve the cases of disappeared
				opposition figures Yuri Zakharenka, Viktor Gonchar, and Anatoly Krasovsky and
				journalist Dmitry Zavadsky, even though credible allegations and evidence links
				top officials of the Government to these disappearance.
						(10)In 2006, the Government of Belarus
				conducted presidential elections that failed to meet standards of the
				Organization for Security and Cooperation in Europe (OSCE) for democratic
				elections, and the numerous detentions and arbitrary use of state power which
				accompanied the elections showed the disregard of the Government of Belarus for
				the basic rights to freedom of assembly, association, and expression, and
				reinforced doubts regarding the willingness of the Government of Belarus to
				tolerate political competition.
						(11)In 2008, the
				Government of Belarus released some political prisoners who had been imprisoned
				or served corrective labor sentences because of their political
				activity.
						(12)Aleksandr
				Kozulin, an opposition leader whom the Social Democratic Party nominated in
				2006 as its candidate for President of Belarus, remains in prison, where he
				continues to serve a five and a half year term for his political activity.
						(13)The Department of
				State, Department of the Treasury, and other executive branch agencies have
				heretofore made effective use of this Act to promote the purposes of this Act,
				as stated in section 3 of this
				Act.
						;
				(2)in section
			 3—
				(A)in paragraph (1),
			 by striking call upon and inserting continue to call
			 for;
				(B)in paragraphs (2)
			 and (3)—
					(i)by
			 inserting continue to before support each place
			 it appears; and
					(ii)by
			 striking the Republic of each place it appears;
					(C)in paragraph (4),
			 by striking seek and and inserting continue
			 to;
				(D)in paragraph
			 (5)—
					(i)by
			 inserting continue to before refuse; and
					(ii)by
			 striking fatally and inserting
			 fundamentally;
					(E)in paragraph
			 (6)—
					(i)by
			 inserting continue to before refuse; and
					(ii)by
			 striking and at the end;
					(F)in paragraph
			 (7)—
					(i)by
			 inserting continue to before work; and
					(ii)by
			 striking the period at the end and inserting ; and
					(G)by adding at the
			 end the following new paragraph:
					
						(8)to remain open to reevaluating United
				States policy toward Belarus as warranted by demonstrable progress made by the
				Government of Belarus consistent with the aims of this Act as stated in this
				section.
						;
				(3)in section
			 4—
				(A)in subsection
			 (a)(1), by striking the Republic of;
				(B)in subsection
			 (c)(1), by striking radio and television and inserting
			 radio, television, and Internet; and
				(C)in subsection
			 (d)(1), by striking 2007 and 2008 and inserting 2007
			 through 2010;
				(4)in section
			 5—
				(A)in the section
			 heading, by striking radio
			 and television and inserting radio, television, and
			 internet;
				(B)in subsection (a),
			 by striking radio and television and inserting radio,
			 television, and internet; and
				(C)in subsection
			 (b)—
					(i)by
			 inserting , and such sums as may be necessary for fiscal year 2009 and
			 each subsequent fiscal year for Internet broadcasting,; and
					(ii)by
			 inserting before the period at the end the following: , including
			 broadcasting by Radio Free Europe/Radio Liberty, the Voice of America, and
			 European Radio for Belarus and Belsat;
					(5)in section
			 6—
				(A)in subsection
			 (b)—
					(i)in
			 paragraph (4), by inserting student activists, ethnic minority
			 and before religious organizations; and
					(ii)in
			 paragraph (5), by inserting before the period at the end the following:
			 and violations of human rights;
					(6)by redesignating
			 section 9 as section 8; and
			(7)in section 8, as
			 so redesignated—
				(A)by striking
			 paragraph (1);
				(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
				(C)in paragraph
			 (3)(B)(i), by striking and prosecutors and inserting ,
			 prosecutors, and heads of professional associations and educational
			 institutions.
				
